internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to plr-103426-99 cc dom p si date date legend company state y z d1 d2 d3 a b properties plr-103426-99 dear this letter responds to a letter dated date and subsequent correspondence written by your authorized representative on behalf of company requesting a ruling that company’s rental income from the properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code facts plr-103426-99 according to the information submitted company was organized on d1 as a state business_trust and elected under sec_1362 to be an s_corporation effective d2 company which has accumulated_earnings_and_profits has two shareholders a and b company is in the business of owning operating and managing the properties which are commercial rental real_estate the properties are used as office buildings and for light industrial use through its owners and through a management company that company subcontracts company provides various services in operating the properties these include maintenance and repair of the structures grounds roofs and parking areas and hvac landscaping janitorial services and snow and rubbish removal in additional to these customary services company provides additional services not ordinarily provided by commercial lessors for example company will serve as an intermediary between tenants and their contractors in resolving disputes and will assist tenants in planning the layout of their space in the fiscal_year ending d3 company received or accrued approximately y in rents and paid_or_incurred z in relevant expenses company represents that it anticipates future figures to be consistent with the income and expense figures for prior periods law sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides than an election under sec_1362 shall be terminated whenever at any time after the first day of the first taxable_year for which corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income any termination under this paragraph shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to above sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in plr-103426-99 connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation after applying the relevant law to the facts submitted and the representations made we conclude that the rents company receives from the properties are not passive_investment_income under sec_1362 except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company's eligibility under sec_1361 to be an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative plr-103426-99 this ruling is directed only to the taxpayer who requested it according to sec_6110 of the code this ruling may not be used or cited as precedent sincerely yours william p o'shea chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
